Citation Nr: 1411405	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a renal disability, claimed as secondary to medication taken for service-connected mild degenerative disc disease at L-5 to S-1 level with small herniated nucleus pulposis ("low back disability").

2.  Entitlement to a rating in excess of 20 percent for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to August 2003.

These matters come to the Board of Veterans' Appeals (Board) on appeal from July 2007 and March 2009 rating decisions by a Department of Veterans Affairs Regional Office.  In December 2012, the Board remanded these matters for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board is unable to find that the case is ready for appellate review.  

With regard to the renal disability service connection issue, the December 2012 remand called for examination and a medical opinion regarding the claimed nexus between nonsteroidal anti-inflammatory drugs (NSAIDs) prescribed for his service-connected low back disability.  Although an examination was conducted in December 2012, the report of the examination does not show that any such opinion was clearly furnished.  

With regard to the low back rating issue, a comparison of medical examinations shows a large discrepancy between the Veteran's voiced complaints and clinical findings.  At least one examiner noted this and indicated that range of motion studies should not be relied on to rate the low back disability.  A November 2011 VA treatment record lists range of motion from 10 to 20 degrees, but then cites to the fact that the Veteran was able to sit on a chair and examination table and flex to 90 to 95 degrees.  Further examination is necessary to clarify the discrepancies.  

Accordingly, the case is REMANDED for the following actions:

1.  All pertinent VA treatment records from March 2013 on should be associated with the claims file. 

2.  The RO should schedule the Veteran for a VA kidney disease examination by an appropriate medical doctor.  The Veteran's claims file must be furnished to the examiner for review in connection with the examination.  Any medically indicated special tests should be conducted.  Any renal disorders found on examination should be clearly reported.  

After reviewing the claims file and examining the Veteran, the examiner should offer a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the documented episodes of renal failure, and/or any current renal disorders, were caused, or aggravated by NSAIDs prescribed for the Veteran's service-connected low back disability?   

The examiner should set forth detailed reasons for all opinions.

In the event the Veteran fails to appear for the examination, then the claims file should nevertheless be forwarded to an appropriate medical doctor for review and an opinion as requested above. 

3.  The Veteran should also be scheduled for a VA low back examination.  The claims file must be made available to the examiner for review.  Examination findings should be clearly reported to allow for application of VA rating criteria for the low back.  Range of motion testing should be conducted, to include information as to the point (in degrees) where motion may be limited by pain.  Any additional functional loss due to weakness, fatigue and incoordination should also be reported.  Any associated neurological findings should also be reported, including the frequency and duration of any incapacitating episodes. 

The examiner is specifically requested to comment on whether the Veteran fully cooperated with the testing so as to render the examination findings valid for rating purposes. 

4.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


